DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (JP 2003-212554, as supplied by the applicant).  Ishihara teaches a method for manufacturing a porous glass fine particle body comprising forming a .  
Regarding claim 2, Ishihara teaches the raw material gas is switched to the purge gas when the burner is positioned outside of an efficient portion of the deposit layer of the glass fine particles ([0020]).
Regarding claim 3, Ishihara teaches using mass flow controllers for controlling the glow of the gas ([0020]), which suggests electronic control of the flow rates of the purge gas.
Regarding claim 8, Ishihara teaches a sintering the porous glass fine particle body ([0017]).
Regarding claim 12, Ishihara teaches when switching the gas to be supplied to the burner from the raw material gas to the purge gas, a flow path of the raw material gas connecting a raw material gas supply source to the burner is shutoff by closing valves AV1 and AV3 (figures 2-4, [0024]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (JP 2003-212554, as supplied by the applicant) as applied to claim 1 above, and further in view of Akihiro (JP 2013-249232, English translation provided).  Ishihara doesn’t specify a constant flow rate for the glass raw material gas. Ishihara’s gas flow profile suggests some kind of gradual decrease in the glass raw material to prevent a sudden fluctuation in gas pressure that would cause the glass raw material to flow back into the burner and cause corrosion ([0018]). Akihiro also teaches a method for producing a porous glass fine particle body by depositing layers of glass fine particles ([0010]). Akihiro also teaches switching from a raw material gas to a purge gas when deposition is not required so as to prevent build-up of particles on the burner tip ([0010], [0014]).  In the process, Akihiro teaches supplying a mixture of glass raw material gas and oxygen to a burner at a constant flow rate ([0033]), switching the oxygen gas to an inert gas by switching the oxygen to an inert gas ([0034]), and then switching the glass raw material to a purge gas ([0035]). Akihiro teaches such a process allows for the complete .  
Regarding claim 6, Akihiro teaches a mixture of glass raw material gas and oxygen ([0033]). Ishihara also teaches it is known to provide oxygen with the glass raw material gas to aide in combustion ([0002]).
Regarding claim 7, Akihiro teaches the glass raw material is supplied at a constant rate of 5 L/min and oxygen is supplied at a constant rate of 2L/min ([0033]).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to suggest supplying a purge gas to a burner, when switching from a raw material gas using, wherein the purge gas is supplied at a first flow rate from a gas dome and a second flow rate from a supply mechanism disposed upstream from the gas dome.
Response to Arguments
Applicant’s arguments, filed April 19, 2021, with respect to the rejection(s) of claim 1 under Ishihara and Schaper have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of just Ishihara.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741